Appeal from an order of the Supreme Court, Steuben County (Peter C. Bradstreet, A.J.), entered July 6, 2006. The order, insofar as appealed from, granted in part plaintiffs motion for partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that, with respect to a notice of cancellation of an insurance policy, “[Literal compliance with the provisions of the . . . [applicable] statutes is the rule and any ambiguity in language is strictly construed against the insurer” (Government Empls. Ins. Co. v Mizell, 36 AD2d 452, 454 [1971]). Here, defendant failed to refer to Insurance Law § 3426 (c) (1) (A) in its notice cancelling plaintiffs insurance policy for nonpayment of premiums despite the express requirement in Insurance Law § 3426 (h) that “[e]very notice of cancellation issued pursuant to [section 3426] shall. . . contain where applicable a reference to the pertinent paragraph or subparagraph of subsection (c) of this section.” Present—Martoche, J.P., Smith, Peradotto, Green and Pine, JJ.